DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
This application is a 371 filing of PCT/CN2017/096043 filed 8/4/2017 which claims priority to and the benefit of the patent application Serial No. 201710184736.2 filed with the National Intellectual Property Administration of PRC on March 24, 2017.
It is noted that applicant cannot rely upon the foreign priority papers to overcome any art rejections because a translation of said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15. Therefore, the effective filing date is 6/17/2019. 

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.   Specifically, pages 56 and 57 contain sequences that are not identified by sequence identifier numbers.  If the sequences can be found in the sequence listing it would be remedial to insert the appropriate SEQ ID NO:s.  If not, a substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, CRF and letter stating that the contents of the sequence listing and the CRF are the same and contain no new matter is required.    The nature of the non-compliance did not preclude the examination on the merits of the instant application, the results of which follow.

Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, the term “incorporating” in claim 1, line 2, 5, 8 and 11 are grammatically incorrect. The nucleic acid molecule is not “incorporating” but rather is --incorporated with-- the stated elements and sequences. Appropriate correction is required.

112 sixth (6th)
Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: what steps constitute configuration of the fifth and tenth nucleic acid molecules to inhibit expression of the regulatory proteins. To configure means to arrange parts thereof for a function. In this case, the claim requires that some arrangement of the nucleic acid molecule be made such that it can inhibit a regulatory protein. The specification does not describe changes necessary to mediate such a step. 
Furthermore, regarding these limitations “configured to” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder of indicating a step coupled with functional language “expressing” and “inhibiting” without reciting sufficient structure to achieve the function.  Furthermore, the generic 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s)  127-145 and 159 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that there is no clear understanding of the  corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: to conditionally inhibit expression.  
If applicant wishes to provide further explanation or dispute the examiner’s lack of understanding of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wroblewska et al (Nat Biotechnol. 2015 August ; 33(8): 839–841)  in view of Xie (US 20170233703). 
Wroblewska et al teach a set of nucleic acids that encode the following elements from the claims via SGP, MS2, L7Ae and siRNA-FF5 and siRNA FF4. 

    PNG
    media_image1.png
    151
    569
    media_image1.png
    Greyscale

a fourth nucleic acid molecule comprising a first promoter and a first regulatory element
a fifth nucleic acid molecule, operably linked to the fourth nucleic acid molecule and encoding a first regulatory protein;
a seventh nucleic acid molecule, operably linked to the sixth nucleic acid molecule and incorporating a second promoter and a second regulatory element;
an eighth nucleic acid molecule, operably linked to the seventh nucleic acid and encoding a second regulatory protein; and
at least one selected from the group consisting of:
a ninth nucleic acid molecule, operably linked to the fifth nucleic acid molecule and configured to conditionally inhibit expression of the first regulatory protein;
a tenth nucleic acid molecule, operably linked to the eighth nucleic acid molecule and configured to conditionally inhibit expression of the second regulatory protein,
wherein the first regulatory element is adapted to inhibit the function of the first promoter by binding to the second regulatory protein, and
the second regulatory element is adapted to inhibit the function of the second promoter by binding to the first regulatory protein.
Missing from the teachings are the following. 
a first nucleic acid molecule, incorporating a cell-specific promoter;
a second nucleic acid molecule, operably linked to the first nucleic acid molecule and encoding a transcriptional activator;
third nucleic acid molecule, incorporating a first recognition sequence of the transcriptional activator;
a sixth nucleic acid molecule, incorporating a second recognition sequence of the transcriptional activator;
However, in such regulatory systems, use of tumor specific promoters are known to be used to produce a gene regulatory circuit appropriate for cancer cells (see figure 36 of Xie et al and ¶0012). The tumor specific promoter i.e. TERT express a transactivator (dCas9VP64 or dCas9Krab) that activates the regulatory proteins i.e. figure 5 and 7. 

    PNG
    media_image2.png
    127
    835
    media_image2.png
    Greyscale

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the tumor specific promoter drive expression of activators such as those taught by Xie et al in the constructs of Wroblewska. Such a modification would have resulted in a construct encompassed by claim 1. As noted above: 1) Wroblewska et al teach a gene circuitry that comprises proteins that regulate one another for tight regulation such as MS2 and L7ae that regulate one another that furthermore comprise nucleic acid sequences that regulate the expression thereof and 2) Xie et al teach a similar construct for use in cancer therapy that is benefited by use of a tumor specific promoter. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded construct could be used in cancer. 
Xie teaches dCas9-KRAB and miR21 (see e.g. ¶0080-0082). The sequences bind to dCAS9 sites (see figure 36). E1A expression is regulated (see figure 39). Claims 13 and 14 are included as they indicate what the protein of interest could be but not what it must be. 
Wroblewska et al teach that the 5th nucleic acid comprises a protein of interest as recited in claim 10. As well, Wroblewska et al teach that the sequences encode miRNA sequences such as miR21. 

    PNG
    media_image3.png
    282
    494
    media_image3.png
    Greyscale


Claims 1-6, 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tigges et al (Nature, 2009, pages 309-312) in view of Xie (US 20170233703). 
Tigges et al teach a set of nucleic acids that encode the following elements from the claims via PhCMV’-1 (regulated by tTA), tTA and PIT. PIT and tTA cross regulate each other’s expression. The constructs also encode sense and antisense (9th and 10th sequences). 

    PNG
    media_image4.png
    232
    331
    media_image4.png
    Greyscale

a fourth nucleic acid molecule comprising a first promoter and a first regulatory element
a fifth nucleic acid molecule, operably linked to the fourth nucleic acid molecule and encoding a first regulatory protein;
a seventh nucleic acid molecule, operably linked to the sixth nucleic acid molecule and incorporating a second promoter and a second regulatory element;
an eighth nucleic acid molecule, operably linked to the seventh nucleic acid and encoding a second regulatory protein; and
at least one selected from the group consisting of:
a ninth nucleic acid molecule, operably linked to the fifth nucleic acid molecule and configured to conditionally inhibit expression of the first regulatory protein;
a tenth nucleic acid molecule, operably linked to the eighth nucleic acid molecule and configured to conditionally inhibit expression of the second regulatory protein,
wherein the first regulatory element is adapted to inhibit the function of the first promoter by binding to the second regulatory protein, and
the second regulatory element is adapted to inhibit the function of the second promoter by binding to the first regulatory protein.
Missing from the teachings are the following. 
a first nucleic acid molecule, incorporating a cell-specific promoter;
a second nucleic acid molecule, operably linked to the first nucleic acid molecule and encoding a transcriptional activator;
third nucleic acid molecule, incorporating a first recognition sequence of the transcriptional activator;
a sixth nucleic acid molecule, incorporating a second recognition sequence of the transcriptional activator;
However, in such regulatory systems, use of tumor specific promoters are known to be used to produce a gene regulatory circuit appropriate for cancer cells (see figure 36 of Xie et al and ¶0012). The tumor specific promoter i.e. TERT express a transactivator (dCas9VP64 or dCas9Krab) that activates the regulatory proteins i.e. figure 5 and 7. 

    PNG
    media_image2.png
    127
    835
    media_image2.png
    Greyscale

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the tumor specific promoter drive expression of activators such as those taught by Xie et al in the constructs of Tigges. Such a modification would have resulted in a construct encompassed by claim 1. As noted above: 1) Tigges et al teach a gene circuitry that comprises proteins that regulate one another for tight regulation such as tTa and PIT that regulate one another that furthermore comprise nucleic acid sequences that regulate the expression thereof and 2) Xie et al teach a similar construct for use in cancer therapy that is benefited by use of a tumor specific promoter. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded construct could be used in cancer. 
Xie teaches dCas9-KRAB and miR21 (see e.g. ¶0080-0082). The sequences bind to dCAS9 sites (see figure 36). E1A expression is regulated (see figure 39). Claims 13 and 14 are included as they indicate what the protein of interest could be but not what it must be. 

Claims 7-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wroblewska et al (Nat Biotechnol. 2015 August ; 33(8): 839–841) or Tigges et al (Nature, 2009, pages 309-312) in view of Xie (US 20170233703) as applied to claims 1-6, 10-16 and 18-20 above, and further in view of Villaboa et al, J Genet Syndr Gene Ther, 2011, pages 1-23 and Finer et al (US 20200206285).
Genetic circuits such as those described above are known to include LacI binding to LacO and TetR-Krab to TetO sites (see Villaboa, figure 1 and page 13, 14 and 18).
For improved treatment of cancer, miRNA are useable in vectors such as miR-145, mi-199a and more (see Finer et al, ¶0224).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the genetic switches well known in the art as well as the known miRNA for improved cancer therapy and control. Such a modification would have resulted in a construct encompassed by claim 7-9 and 17. As noted above: 1) Tigges and Wroblewska et al teach a gene circuitry that comprises proteins that regulate one another for tight regulation such as tTa and PIT that regulate one another that furthermore comprise nucleic acid sequences that regulate the expression thereof and 2) Xie et al teach a similar construct for use in cancer therapy that is benefited by use of a tumor specific promoter 3) Xie et al teach alternative regulatory proteins and 4) known miRNA sequences for enhanced therapy are beneficial and known to be used in constructs. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded construct could be used in cancer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633